— Appeal from an award of the State Industrial Board. Claimant was a teacher in the English department of a junior high school at Hastings-on-the Hudson. She lived in an apartment, which she rented, which constituted part of a dwelling of Andrew F. Wills and his wife. The dramatic department of the school was about to produce a play and needed “ properties.” The teacher in charge of dramatics directed the claimant to examine certain shotguns in the Wills home, which had been proffered for use in the play about to be produced. Before going to school in the morning she examined the guns, and when returning one to Frank Wills, son of Andrew F. Wills, the gun was discharged, and the claimant was injured. Prior to the decision of this case, Mrs. Wills, mother of the boy, gave to the claimant money to the amount of $1,027.25. It was testified, .in that connection, that this money was not in settlement of the claim, but a gift, indicating the sympathy •of the parents of the boy with the claimant. The evidence justified the Board in finding that the claim arose out of and in the course of the employment, and that the money was not paid by way of compromise of the claim. The rulings of referee, denying an adjournment, are not regarded as prejudicial to the insurance carrier. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.